Citation Nr: 0427022	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left 
tibia/fibula fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1953 
to July 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In September 1999, the Board reopened a claim of 
service connection for residuals of a fracture of the left 
tibia and fibula and remanded that it to the RO for 
additional development.  The RO developed the claim, issued a 
supplemental statement of the case (SSOC) in October 2002, 
and returned the case to the Board.  In February 2003, the 
Board denied the service connection claim.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as the CAVC).  
Pursuant to a Joint Motion for Remand in an order dated June 
17, 2004, the CAVC vacated the Board decision and remanded it 
to the Board for readjudication.  Thus, this case must be 
remanded to the RO for additional development consistent with 
the CAVC's order and the Joint Motion for Remand.   

In the introduction portion of the February 2003 decision, 
the Board mentioned that the veteran might not have been 
adequately notified of an RO decision dated in October 2002 
and requested the RO ensure that the veteran was notified.  

This matter is again referred to the RO for action.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part. 


REMAND

The Joint Motion for Remand reflects that the National 
Personnel Records Center (NPRC) did not supply requested 
records because the veteran's unit and specific time frame 
for sick call and morning reports was not identified.  

The Joint Motion for Remand notes that the veteran's unit was 
the First Signal Battalion, First Signal Company, First 
Infantry Division, U.S. Army.  The Joint Motion for Remand 
further notes that the time periods and locations in question 
are September and October 1953, when the veteran reportedly 
received medical care at Camp/Fort Gordon, Georgia; and, 
during January 1954, when the veteran reportedly received 
medical care for one week at a First Division hospital or 
medical facility in Hindenburg, Germany.  

The veteran reported that he has been treated recently at the 
VA medical clinic in Rome, New York.  During the remand, the 
RO should attempt to obtain any relevant clinical reports 
from this facility.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran whether 
he received treatment during AIT for his 
left leg disorder and if yes, ask him to 
identify the dates and his unit.  His 
medical records indicate that on January 
25, 1954 he was assigned to Co 31 TSESS.  
Ask him to identify this unit and its 
location.  Inform him that he indicated 
he was hospitalized at the First Division 
hospital or medical facility in 
Hindenburg, Germany in January 1954 while 
assigned to First Signal Battalion, First 
Signal Company, First Infantry Division, 
U.S. Army.  Ask him if this information 
is correct. 

2.  The RO should request the NPRC to 
conduct a search of the sick call and 
morning reports as set forth below.  The 
RO is requested to utilize any additional 
information furnished by the veteran.  
His unit during basic training was Co 18 
BTG SCRTC and the time frame is September 
and October 1953 at Camp/Fort Gordon, 
Georgia.  His unit while overseas was the 
First Signal Battalion, First Signal 
Company, First Infantry Division, U.S. 
Army.  The time period was January 1954, 
and the location of treatment was a First 
Division hospital or medical facility in 
Hindenburg, Germany.  If the veteran 
indicates treatment during AIT these 
records should also be requested.  If the 
search is unsuccessful please have the 
NPRC state that a further search would be 
futile.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should consider all 
relevant evidence of record and 
readjudicate the service connection 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the 
Board if in order.  The veteran has the right to 
submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




